Citation Nr: 0416418	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-24 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating greater than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


REMAND

The veteran had active duty from March 1968 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

The claims folder should be returned to 
the VA examiner who examined the veteran 
in May 2003 (or, if that examiner is 
unavailable, a suitable substitute) for 
an addendum addressing the following 
questions:

(a)	Whether it is at least as 
likely as not (that is, a 
probability of 50 percent or better) 
that the veteran's service-connected 
mental disorder causes total social 
and occupational impairment, due to 
such symptoms as: gross impairment 
in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name; or

(b)	if the answer to (a) is 
negative, whether it is at least as 
likely as not (that is, a 
probability of 50 percent or better) 
that the combined effect of the 
veteran's service-connected mental 
disorder, hearing loss, and tinnitus 
is sufficient to have rendered him 
unable to secure or follow a 
substantially gainful occupation.

The claims folder should be made 
available to the examiner for review in 
conjunction with the addendum, and the 
examiner should acknowledge such review 
in the addendum.  The veteran may be 
recalled for further examination if the 
examiner deems this necessary.

Thereafter, following the usual appellate procedures, the 
case should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
VA will notify the appellant if further action is required on 
his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



